DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 30 May, 2022. As directed by the amendment: claims 1, 3, 6, and 7 have been amended, claims 2, 4, 5, 9, and 10 have been cancelled, claim 11 has been added. Thus, claims 1, 3, 6-8, and 11 are presently pending in this application.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: according to 37 C.F.R. 1.75 (i), only a single period at the end of each claim is permitted and where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. In this case, “a.”, “b.” in claims 1 and 11 are recommended to be amended to --a)-- and --b)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-8, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the terms “temple(s)” and “bent temple tips” are not defined in the specification in such a way as to reasonably convey possession.
Regarding claim 11, the terms “temple(s)” and “wayfarer frame” are not defined in the specification in such a way as to reasonably convey possession.
Rest of the claims are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Michalos (US 20160228292 A1) in view of Jewart (US 4973322 A).
Regarding claim 1, Michalos discloses a system for the application of eye drops ("applicators that facilitate application of eye drops"; [0003]), comprising:
a frame assembly ("frame assembly 1"; [0022]; FIG. 2) including a frame ("front part 5"; [0022]; FIG. 2) having at least one lens mounted thereon ("opaque surface 10"; [0022]; FIG. 2), wherein 
said frame is adapted to be mounted to the head of a user ("secure eye front part 5 to the head of person 7"; [0024]; FIG. 1), 
said frame having straight elongated temples ("left temple 110 and right temple 210"; [0024]; FIG. 2) with bent temple tips (see FIG. 2), 
said frame includes two hinged rods ("left temple 110 and right temple 210"; [0024]; fig. 2), wherein 
said at least one lens 10 is a dark lens ("eye plate surfaces are opaque"; [0042]) which completely obscures a user's vision ("acts to shield ambient light from the eyes of the user"; [0028]), 
said at least one lens 10 having an opening ("liquid aperture 120/220"; [0025]-[0026]; fig. 2), 
said at least one opening 120 goes through said at least one lens 10 (see FIG. 2), and an inner surface surrounding said opening (see FIG. 1), inner threads located on said inner surface ("inner, threaded surface 129/229"; [0031]-[0032]; fig. 3), 
said at least one lens includes attachment members ("bottle connectors 125 and 225"; [0030]; fig. 3) mounted to a perimeter of said opening  (fig. 3),
a bottle assembly ("eye drop bottle 5"; [0041]; fig. 3) including a container 5 and a tip (fig. 3), wherein 
said container includes an eye drop solution therein ("drop of a medication"; [0041]), 
said tip including an outer surface including outer threads to be threadably received by said inner threads 229 of said inner surface (fig. 3), 
wherein the uppermost end of said tip is an open uppermost end ([0041]; NOTE: uppermost end of the tip is inherently open in order for the medication to exit from the bottle).
Michalos fails to disclose said temples having a height of at least a fifth part of the height of said at least one lens. However, to modify the height of said temples into the claimed proportions would entail a mere change in size of the components and yield only predictable results. The court has held that a change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said temples having a height of at least a fifth part of the height of said at least one lens, for the purpose of fitting the frame to the user ([0024]).
Michalos fails to disclose said attachment members are adhesive members. However, Jewart teaches an eye dropper bottle attachment device (“attachment device 10”; col. 2 line 16; fig. 1) comprising attachment means between the dropper bottle (“Bottle 12”; col. 3 line 6; fig. 1) and the frame (“flange 30 on arm 24”; col. 3 line 8; fig. 1). Jewett further teaches that the attachment means are adhesive members ("adhesive patch 46"; col. 3 line 9; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said attachment members are adhesive members, as taught by Jewart, for the purpose of enabling the eye dropper bottle to be adjustably attached (positioned) on the attachment device for more accurate application of the eye drops (col. 3 line 17-21).
Michalos fails to disclose said outer threads are in an upper portion of said tip. However, said outer threads perform the same function whether located in an upper portion of said tip or in the location disclosed by Michalos in FIG. 3. The court has held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said outer threads are in an upper portion of said tip, for the purpose of improving attachment of the tip to the frame (FIG. 3).
Regarding claim 3, Michalos discloses said opening 120/220 goes through a center portion of said at least one lens (see FIG. 2), said opening conforms with the shape of said outer surface (see FIG. 3), said outer surface being in abutting contact with said inner threads (see FIG. 3). 
Regarding claim 6, Michalos discloses wherein said outer surface of said tip includes receiving members to receive said attachment members ("bottle connectors 125 and 225"; [0030]; Annotated fig. 3).

    PNG
    media_image1.png
    248
    402
    media_image1.png
    Greyscale

Annotated fig. 3
Regarding claim 7, Michalos discloses said receiving members are configured to cover said outer threads (see FIG. 3). Michalos fails to disclose wherein said receiving members are surface adhesive receiving members. However, Jewart teaches wherein said receiving members are surface adhesive receiving members ("an adhesive sleeve 48"; col. 3 line 10). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said receiving members are surface adhesive receiving members, as taught by Jewart, for the purpose of enabling the eye dropper bottle to be adjustably attached (positioned) on the attachment device for more accurate application of the eye drops (col. 3 line 17-21).
Regarding claim 8, Michalos discloses wherein said tip has a conical shape (fig. 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michalos in view of Jensen (US 5255024 A), and further in view of Jewart.
Regarding claim 11, Michalos discloses a system for the application of eye drops ("applicators that facilitate application of eye drops"; [0003]), consisting of: 
a frame assembly ("frame assembly 1"; [0022]; FIG. 2) including a frame ("front part 5"; [0022]; FIG. 2) having two extending hinged rods ("left temple 110 and right temple 210"; [0024]; fig. 2) adapted to be mounted to a user's ears (see FIG. 1), 
said frame 5 having straight temples with bent temple tips (see FIG. 2), 
said frame 5 including two hinged rods 110/210,
said first lens and said second lens each include an opening ("liquid aperture 120/220"; [0025]-[0026]; fig. 2) that goes through a center portion (FIG. 1), wherein 
said first lens and said second lens includes an inner surface surrounding said opening (see FIG. 1), wherein 
said inner surface includes inner threads extending thereon ("inner, threaded surface 129/229"; [0031]-[0032]; fig. 3), 
said first lens and said second lens further including attachment members  ("bottle connectors 125 and 225"; [0030]; fig. 3) surrounding a perimeter of said opening (FIG. 1), wherein 
said attachment members 125/225 are hook attachment members ("Adhesive members 46 and 48 are preferably formed of miniature hook and loop materials"; col. 3 line 12-13), wherein 
said first lens and said second lens are dark lenses ("eye plate surfaces are opaque"; [0042]) which completely obscure said user's vision ("acts to shield ambient light from the eyes of the user"; [0028]); and 
a bottle assembly ("eye drop bottle 5"; [0041]; fig. 3) including a container ("bottle 5"; [0041]; FIG. 3) housing an eye drop solution therein ("eye drop"; [0041]),
a tip with an open top end mounted to a top of said container being in fluid communication with said container ([0041]; FIG. 3; NOTE: uppermost end of the tip is inherently open in order for the medication to exit from the bottle), wherein
said tip is a conical member with an outer surface (see FIG. 3), wherein 
said outer surface of said tip includes outer threads extending thereon (see FIG. 3), wherein 
the uppermost end of said tip is an open uppermost end ([0041]; NOTE: uppermost end of the tip is inherently open in order for the medication to exit from the bottle), wherein 
said outer threads are mounted to said inner threads of said inner surface to form a secure connection (see FIG. 3), 
said tip further including receiving members to receive said attachment members (FIG. 3).
Michalos fails to disclose said frame is a wayfarer frame, said frame including a first fully enclosed perimeter area and a second fully enclosed perimeter area, wherein a first lens is mounted within said first fully enclosed perimeter area, wherein a second lens is mounted within said second fully enclosed perimeter area. However, Jensen discloses said frame is a wayfarer frame (FIG. 1), 
said frame including a first fully enclosed perimeter area and a second fully enclosed perimeter area ("a pair of lens rims 14"; col. 2 ll. 10; FIG. 1), wherein 
a first lens is mounted within said first fully enclosed perimeter area, wherein a second lens is mounted within said second fully enclosed perimeter area ("Within each lens rim 14 is a lens 20"; col. 2 ll. 13; FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said frame is a wayfarer frame, said frame including a first fully enclosed perimeter area and a second fully enclosed perimeter area, wherein a first lens is mounted within said first fully enclosed perimeter area, wherein a second lens is mounted within said second fully enclosed perimeter area, as taught by Jensen, for the purpose of providing “structure for engaging the drop dispensing structure in a near centered position over the eyeballs of the user and further include structure for allowing a tip of the dispensing structure to be moved toward or away from the eyeball” (col. 1 ll. 12-15).
Michalos/Jensen fails to disclose said temples having a height of at least a fifth part of the height of said at least one lens. However, to modify the height of said temples into the claimed proportions would entail a mere change in size of the components and yield only predictable results. The court has held that a change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos/Jensen’s device such that said temples having a height of at least a fifth part of the height of said at least one lens, for the purpose of fitting the frame to the user ([0024]).
Michalos/Jensen fails to disclose wherein said container is made of a malleable plastic material. However, Jewart teaches an eye dropper bottle attachment device (“attachment device 10”; col. 2 line 16; fig. 1) comprising attachment means between the dropper bottle (“Bottle 12”; col. 3 line 6; fig. 1) and the frame (“flange 30 on arm 24”; col. 3 line 8; fig. 1). Jewett further teaches wherein said container is made of a malleable plastic material ("Bottle 12 is normally formed of a flexible plastic material"; col. 2 line 18-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos/Jensen’s device such that said container is made of a malleable plastic material, as taught by Jewart, such that material pressure on the bottle side surfaces will cause eye solution to be directed into the person's eye (col. 2 line 19-20).
Michalos fails to disclose said outer threads are in an upper portion of said tip. However, said outer threads perform the same function whether located in an upper portion of said tip or in the location disclosed by Michalos in FIG. 3. The court has held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos’s device such that said outer threads are in an upper portion of said tip, for the purpose of improving attachment of the tip to the frame (FIG. 3).
Michalos/Jensen fails to disclose wherein said receiving members are loop receiving members. However, Jewart teaches an eye dropper bottle attachment device (“attachment device 10”; col. 2 line 16; fig. 1) comprising attachment means between the dropper bottle (“Bottle 12”; col. 3 line 6; fig. 1) and the frame (“flange 30 on arm 24”; col. 3 line 8; fig. 1). Jewett further teaches wherein said receiving members are loop receiving members ("Adhesive members 46 and 48 are preferably formed of miniature hook and loop materials"; col. 3 line 12-13). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalos/Jensen’s device such that said receiving members are loop receiving members, as taught by Jewart, for the purpose of being able to relocate the bottle to alter the direction of liquid movement into the person's eye (col. 3 line 18-21).
With respect to the limitation of “consisting of”, it would be obvious to one skill in the art to modify Michalos in view of Jensen and Jewart such that the system consisting of all the claimed features (as discussed above) and without other elements (e.g. shape of hinged rods) as disclosed by Michalos, for the purpose of facilitating the application of eye drops ([0003]), since said other excluded elements are not essential for the intended use of Michalos’ system. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-8, and 11 have been considered but are moot in light of new ground(s) of rejection with new reference of Jensen. See rejection discussion above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785